DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ritchie (US20170133897, “Ritchie”).
Re claim 1, Ritchie discloses a dynamo-electric machine comprising 

a secondary part (figs 8, 10 & 12, para [0130], includes 302 & 311) that is spaced apart from the primary part via an air gap 312 (figs 8 & 10) and comprises a plurality of permanent magnets 302 (figs 8, 10 & 12, para [0132]) that lie adjacent to one another with alternating polarity (figs 10 & 12), 
a multi-phase tooth coil winding (figs 8, 10 & 13, para [0134], made up of coils 303) that is arranged in the grooves (figs 8, 10 & below), wherein adjacent tooth coils 303 are connected to form groups having an identical electrical phase (fig 12, para [0163], each core 304 has two coils forming one phase as shown in fig. 12 by only one core in line w/ two magnets), 
wherein adjacent teeth of groups of tooth coils 303 having an identical electrical phase are connected in a magnetically conductive manner via the yoke (figs 10, 12 & below, para [0163]) and the yoke is interrupted between adjacent tooth coils 303 having a different electrical phase (fig 12, each core 305 forms one phase). 

    PNG
    media_image1.png
    598
    557
    media_image1.png
    Greyscale


Re claim 18, Ritchie discloses claim 19 as discussed above and further discloses the dynamo-electric machine is configured as a rotary electrical machine (figs 8 & 12). 
Re claim 19, Ritchie discloses a dynamo-electric machine comprising: 
a sheet metal (figs 8, 10 & 12, para [0131], stator cores 304 made of laminations; note: employing 3 phase embodiment of fig 12 but has similar structure as figs 8 & 10) having a plurality of teeth, a yoke, and grooves located between the teeth and the yoke (figs 8, 10 & 12, para [0131], parts of 304); 
a plurality of permanent magnets 302 (figs 8, 10 & 12, para [0130]) that lie adjacent to one another with alternating polarity on an iron plate 311 (figs 8, 10 & 12, 
a multi-phase tooth coil winding (figs 8, 10 & 12, para [0134], made up of coils 303) that is arranged in the grooves (figs 8, 10 & 12), wherein adjacent tooth coils 303 are connected to form groups having an identical electrical phase (fig 12, para [0163], each core 304 has two coils forming one phase as shown in fig. 12 by only one core in line w/ two magnets), wherein adjacent teeth of the groups of tooth coils 303 having an identical electrical phase are connected in a magnetically conductive manner via the yoke (figs 10 & 12, para [0163]). 
Re claim 20, Ritchie discloses claim 19 as discussed above and further discloses the yoke is interrupted between adjacent tooth coils 303 having a different electrical phase (fig 12, para [0163]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Takekawa et al. (EP1833146, “Takekawa”, using machine translation).
Re claim 2, Ritchie discloses claim 1 as discussed above and further discloses the adjacent tooth coils 303 having an identical electrical phase (figs 10 & 12, para [0163]) and that the two teeth of the adjacent tooth coils form opposite magnetic poles (as shown in figs 10 & 12 by the permanent magnet poles attracted by the teeth), but is silent with respect to the adjacent tooth coils are connected in series and comprise an opposite winding direction. 
Takekawa discloses the adjacent tooth coils (figs 3-4, para [0031], portion of 16 on 15a & 15b) are connected in series and comprise an opposite winding direction (fig 4) and that the two teeth 15a, 15b (figs 3-4, para [0029]) of the adjacent tooth coils form opposite magnetic poles (fig 4, para [0035], when a current runs to the adjacent tooth coils opposite magnetic poles form on each tooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adjacent tooth coils of Ritchie to be connected in series and comprise an opposite winding direction, as disclosed by Takekawa, in order to form opposite magnetic poles on the two teeth of the adjacent tooth coils, as demonstrated by Takekawa (fig 4, para [0035]). 
Re claim 3, Ritchie in view of Takekawa disclose claim 2 as discussed above. Ritchie further discloses one group respectively comprises precisely two tooth coils 303 
Ritchie is silent with respect to the two tooth coils are arranged in series and are wound in opposite directions.
Takekawa discloses the two tooth coils (figs 3-4, para [0031], portion of 16 on 15a & 15b of one core) are arranged in series and are wound in opposite directions (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two tooth coils of Ritchie in view of Takekawa to be arranged in series and wound in opposite directions, as disclosed by Takekawa, in order to form opposite magnetic poles on the two teeth of the adjacent tooth coils, as demonstrated by Takekawa (fig 4, para [0035]). 
Re claim 4, Ritchie in view of Takekawa disclose claim 3 as discussed above. Ritchie further discloses the yoke (figs 10, 12 & above for claim 1, all the yokes in fig 12) comprises multiple yoke parts (figs 10, 12 & above, yoke part indicated as yoke in annotated fig 10 above for claim 1) that respectively connect to one another in a magnetically conductive manner via two teeth (figs 10, 12 & above for claim 1) having two tooth coils 303 (figs 10, 12 & above for claim 1) 
Ritchie discloses claim 4 except for the two tooth coils are connected in series. 
Takekawa discloses the two tooth coils (figs 3-4, para [0031], coils of 16 on 15a & 15b) are connected in series (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two tooth coils of Ritchie in view of . 

Claims 5-6, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Kim et al. (US20190334393, “Kim”).
Re claim 5, Ritchie discloses claim 1 as discussed above and further disclose s the interruptions of the yoke between groups having different electrical phase (fig 12, para [0163]); but is silent with respect to the primary part is configured as a circuit board that supports the tooth coils, the teeth and the yoke, wherein the interruptions of the yoke between the groups having a different electrical phase are filled by a composite material of the circuit board. 
Kim discloses the primary part (figs 5-10, para [0077]-[0080] & [0088]-[0089], includes 10, 17, L11-L16, L21-L26, L31-L36 & 110) is configured as a circuit board 10 (figs 5-6 & 8-10, para [0085]) that supports the tooth coils (figs 8-10, coils formed by L11-L16, L21-L26, L31-L36), the teeth 17 and the yoke 110 (figs 5-6, para [0077]-[0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary part of Ritchie to be configured as a circuit board that supports the tooth coils, the teeth and the yoke, as disclosed by Kim, in order to improve productivity, reduce cost and form a slim type stator, as taught by Kim (para [0033]). 
filled by a composite material of the circuit board, since Ritchie discloses the interruptions of the yoke between groups having different electrical phase (fig 12, para [0163]); and Kim discloses the composite material of the circuit board 10 extends completely around the primary part (figs 5-6 & 8-9d, para [0116]). 
Re claim 6, Ritchie in view of Kim disclose claim 5 as discussed above. Ritchie is silent with respect to the circuit board is configured as a multi-layer printed circuit board and the tooth coils are configured as solenoid coils that respectively comprise multiple flat coils that lie one above the other in a vertical direction. 
Kim discloses the circuit board 10 is configured as a multi-layer printed circuit board 11-14 (figs 9a-d, para [0088] & [0090]) and the tooth coils are configured as solenoid coils (figs 8-9c) that respectively comprise multiple flat coils L11-L16, L21-L26, L31-L36 (figs 8-9c) that lie one above the other in a vertical direction (figs 8-9c, para [0088] & [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuit board of Ritchie in view of Kim  as a multi-layer printed circuit board and the tooth coils are configured as solenoid coils that respectively comprise multiple flat coils that lie one above the other in a vertical direction, as disclosed by Kim, in order to improve productivity, reduce cost and form a slim type stator, as taught by Kim (para [0033]). 
Re claim 10, Ritchie discloses a dynamo-electric machine comprising: 

a secondary part (figs 8, 10 & 12, para [0130], includes 302 & 311) that is spaced apart from the primary part via an air gap 312 (figs 8 & 10), wherein the secondary part includes a plurality of permanent magnets 302 (figs 8, 10 & 12, para [0132])  that lie adjacent to one another with alternating polarity (figs 10 & 12); and 
a multi-phase tooth coil winding (figs 8, 10 & 13, para [0134], made up of coils 303) that is arranged in the grooves (figs 8, 10 & above for claim 1), wherein adjacent tooth coils 303 are connected to form groups having an identical electrical phase (fig 12, para [0163], each core 304 has two coils forming one phase as shown in fig. 12 by only one core in line w/ two magnets) and adjacent teeth of the groups of tooth coils 303 having an identical electrical phase are connected in a magnetically conductive manner via the yoke (figs 10, 12 & above for claim 1, para [0163]), wherein the yoke is interrupted between adjacent tooth coils 303 having a different electrical phase (fig 12, each core 305 forms one phase). 
Ritchie discloses claim 10 except for:
a circuit board configured to support the yoke; and
the secondary part is spaced apart from the circuit board via an air gap.
Kim discloses the primary part (figs 5-10, para [0077]-[0080] & [0088]-[0089], includes 10, 17, L11-L16, L21-L26, L31-L36 & 110) is configured as a circuit board 10 (figs 5-6 & 8-10, para [0085]) configured to support the yoke 110 (figs 5-6, para [0077]-[0080]); and 
the secondary part 20 (fig 5) is spaced apart from the circuit board 10 via an air gap (fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary part of Ritchie as a circuit board that supports the yoke; and the secondary part is spaced apart from the circuit board via an air gap, as disclosed by Kim, in order to improve productivity, reduce cost and form a slim type stator, as taught by Kim (para [0033]). 
Re claim 14, Ritchie in view of Kim disclose claim 10 as discussed above. Ritchie further discloses interruptions of the yoke between groups having a different electrical phases (fig 12, para [0163], each core 304 forms one group of one phase). 
Ritchie is silent with respect to interruptions of the yoke between the groups having a different electrical phase are filled by a composite material of the circuit board.
Kim discloses interruptions between coils (figs 8-9c, coils formed by L11-L16, L21-L26, L31-L36) having a different electrical phase (figs 8-9c, para [0091]) are filled with a composite material of the circuit board 10 (figs 5-6 & 8-9c, para [0116]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interruption of the yoke of Ritchie in view of Kim are filled by a composite material of the circuit board, as disclosed by Kim, 
Re claim 15, Ritchie in view of Kim disclose claim 14 as discussed above. Ritchie is silent with respect to the circuit board is configured as a multi-layer printed circuit board and the tooth coils are configured as solenoid coils that include multiple flat coils that lie one above the other in a vertical direction. 
Kim discloses the circuit board 10 is configured as a multi-layer printed circuit board 11-14 (figs 9a-d, para [0088] & [0090]) and the tooth coils are configured as solenoid coils (figs 8-9c) that include multiple flat coils L11-L16, L21-L26, L31-L36 (figs 8-9c) that lie one above the other in a vertical direction (figs 8-9c, para [0088] & [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuit board of Ritchie in view of Kim  as a multi-layer printed circuit board and the tooth coils are configured as solenoid coils that include multiple flat coils that lie one above the other in a vertical direction, as disclosed by Kim, in order to improve productivity, reduce cost and form a slim type stator, as taught by Kim (para [0033]). 

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Kim and in further view of Itoh et al. (US20050285470, “Itoh”).
Re claim 7, Ritchie in view of Kim disclose claim 6 as discussed above. Ritchie is silent with respect to respectively two flat coils that are adjacent to one another in the vertical direction are arranged laterally offset with respect to one another in such a manner that in a cross section perpendicular to a surface of the multi-layer printed 
Itoh discloses respectively two flat coils 251f, 251h (figs 2-4a-b & 6, para [0048], [0053] & [0057]) that are adjacent to one another in the vertical direction (figs 2, 4a-b & 6)  are arranged laterally offset with respect to one another (fig 6, para [0067]-[0068]) in such a manner that in a cross section perpendicular to a surface of the multi-layer printed circuit board (multilayer pcb formed by layers in fig 2) the conductor track sections of one flat coil 251f are arranged in part overlapping in the vertical direction with two conductor track sections of the other flat coil 251h (fig 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure respectively two flat coils of Ritchie in view of Kim that are adjacent to one another in the vertical direction to be arranged laterally offset with respect to one another in such a manner that in a cross section perpendicular to a surface of the multi-layer printed circuit board the conductor track sections of one flat coil are arranged in part overlapping in the vertical direction with two conductor track sections of the other flat coil, as disclosed by Itoh, in order to suppress delamination, as taught by Itoh (para [0067]) and increase conductor occupancy, as taught by Itoh (para [0068]).
Re claim 8, Ritchie in view of Kim and Itoh disclose claim 7 as discussed above. Ritchie is silent with respect to the outer conductor track sections of adjacent tooth coils engage with one another in a comb-shaped manner such that the cross section respectively one outer conductor track section of one tooth coil is arranged in part 
Itoh discloses conductor track sections of coils 251b, 251f and 251d, 251h (fig 6) engage with one another in a comb-shaped manner such that the cross section of the respective coils 251b, 251f is arranged in part overlapping in a vertical direction with coils 251d, 251h in order to increase conductor occupancy (fig 6, para [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer conductor rack sections of adjacent tooth coils of Ritchie in view of Kim and Itoh to engage with one another in a comb-shaped manner such that the cross section respectively one outer conductor track section of one tooth coil is arranged in part overlapping in a vertical direction with at least one outer conductor track section of the adjacent tooth coil, as disclosed by Itoh for conductor track sections of coils 251b, 251f, 251d, 251h, in order to increase conductor occupancy, as taught by Itoh (para [0068]).
Re claim 16, Ritchie in view of Kim disclose claim 15 as discussed above. Ritchie is silent with respect to respectively two flat coils that are adjacent to one another in the vertical direction are arranged laterally offset with respect to one another in such a manner that in a cross section perpendicular to the surface of the multi-layer printed circuit board, conductor track sections of one flat coil are arranged in part overlapping in the vertical direction with two conductor track sections of another flat coil. 
Itoh discloses respectively two flat coils 251f, 251h (figs 2-4a-b & 6, para [0048], [0053] & [0057]) that are adjacent to one another in the vertical direction (figs 2, 4a-b & 6)  are arranged laterally offset with respect to one another (fig 6, para [0067]-[0068]) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure respectively two flat coils of Ritchie in view of Kim that are adjacent to one another in the vertical direction are arranged laterally offset with respect to one another in such a manner that in a cross section perpendicular to the surface of the multi-layer printed circuit board, conductor track sections of one flat coil are arranged in part overlapping in the vertical direction with two conductor track sections of another flat coil, as disclosed by Itoh, in order to suppress delamination, as taught by Itoh (para [0067]) and increase conductor occupancy, as taught by Itoh (para [0068]).
Re claim 17, Ritchie in view of Kim disclose claim 16 as discussed above. Ritchie is silent with respect to the outer conductor track sections of adjacent tooth coils engage with one another in a comb-shaped manner with the result that in the cross section respectively one outer conductor track section of one tooth coil is arranged in part overlapping in the vertical direction with at least one outer conductor track section of the adjacent tooth coil. 
Itoh discloses conductor track sections of coils 251b, 251f and 251d, 251h (fig 6) engage with one another in a comb-shaped manner with the result that in the cross section respectively one outer conductor track section of coils 251b, 251f is arranged in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer conductor rack sections of adjacent tooth coils of Ritchie in view of Kim and Itoh to engage with one another in a comb-shaped manner with the result that in the cross section respectively one outer conductor track section of one tooth coil is arranged in part overlapping in the vertical direction with at least one outer conductor track section of the adjacent tooth coil, as disclosed by Itoh for conductor track sections of coils 251b, 251f, 251d, 251h, in order to increase conductor occupancy, as taught by Itoh (para [0068]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Chung et al. (US20130076159, “Chung”).
Re claim 9, Ritchie discloses claim 1 as discussed above and further discloses the dynamo-electric machine is configured as a rotary motor (figs 8 & 12, para [0005]).
Ritchie is silent with respect to the electrical machine is configured as a linear motor. 
Chung disclose configuring an electrical machine as a rotary motor (fig 15) or a linear motor (fig 3, para [0042] & [0068]-[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure rotary motor of Ritchie as a linear motor, as disclosed by Chung, in order to configure the motor for different operating conditions, as demonstrated by Chung (figs 3 & 15).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie in view of Kim and in further view of Takekawa.
Re claim 11, Ritchie in view of Kim discloses claim 10 as discussed above. Ritchie further discloses the adjacent tooth coils 303 having an identical electrical phase (figs 10 & 12, para [0163]) and that the two teeth of the adjacent tooth coils form opposite magnetic poles (as shown in figs 10 & 12 by the permanent magnet poles attracted by the teeth), but is silent with respect to the adjacent tooth coils are connected in series and comprise an opposite winding direction. 
Takekawa discloses the adjacent tooth coils (figs 3-4, para [0031], portion of 16 on 15a & 15b) are connected in series and comprise an opposite winding direction (fig 4) and that the two teeth 15a, 15b (figs 3-4, para [0029]) of the adjacent tooth coils form opposite magnetic poles (fig 4, para [0035], when a current runs to the adjacent tooth coils opposite magnetic poles form on each tooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adjacent tooth coils of Ritchie in view of Kim to be connected in series and comprise an opposite winding direction, as disclosed by Takekawa, in order to form opposite magnetic poles on the two teeth of the adjacent tooth coils, as demonstrated by Takekawa (fig 4, para [0035]). 
Re claim 12, Ritchie in view of Kim and Takekawa disclose claim 11 as discussed above. Ritchie further discloses one group respectively comprises two tooth coils 303 (figs 10 & 12, one group is one core w/ two coils 303) and the same phase current flows through the tooth coils 303 (figs 10 & 12, para [0163]). 

Takekawa discloses the two tooth coils (figs 3-4, para [0031], portion of 16 on 15a & 15b of one core) are arranged in series and are wound in opposite directions (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two tooth coils of Ritchie in view of Takekawa to be arranged in series and wound in opposite directions, as disclosed by Takekawa, in order to form opposite magnetic poles on the two teeth of the adjacent tooth coils, as demonstrated by Takekawa (fig 4, para [0035]). 
Re claim 13, Ritchie in view of Takekawa disclose claim 12 as discussed above. Ritchie further discloses interruptions of the yoke (figs 10, 12 & above for claim 1, all the yokes in fig 12) includes multiple yoke parts (figs 10, 12 & above, yoke part indicated as yoke in annotated fig 10 above for claim 1) that respectively connect to one another in a magnetically conductive manner via two teeth (figs 10, 12 & above for claim 1) having two tooth coils 303 (figs 10, 12 & above for claim 1) 






Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn (US20120175994, figs 27-30) and  Gummcih (EP1585208) read on claims 19-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834